DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Bruno on 3/24/2021.
IN THE SPECIFICATION as filed 8/29/2018:
In paragraph [0042] replace the limitation “a first handle 1” with --a first handle (portion) 1--.
In paragraph [0042] replace the limitation “a second handle 2” with --a second handle (portion) 2--.
In paragraph [0045] replace the limitation “second handle 2..” with --second handle 2.-- (remove the second period).
In paragraph [0050] replace the limitation “a strip-shaped hole 7” with --a strip-shaped (elongated) hole 7--.
In paragraph [0054] replace the limitation “a block” with --a block (protrusion)--.
In paragraph [0054] replace the limitation “a neck 6” with --a neck (recess) 6--.
IN THE CLAIMS as filed 8/29/2018:
Replace Claim 1 with:
1. A foldable bicycle crank assembly, comprising:
	a crank arm including a first portion threadably engaged with a second portion;
	a slider disposed within the first portion and biased towards the second portion;
	wherein the slider is configured to move between a locked state in which the slider engages the second portion to prevent relative rotation between the first portion and the second portion and an unlocked state in which the slider is separated from the second portion which allows relative rotation between the first portion and the second portion;
	wherein relative rotation between the first portion and the second portion allows the foldable bicycle crank assembly to move between an operation state and a folded state.
Replace Claim 2 with:
2. The foldable bicycle crank assembly according to Claim 1, wherein the second portion is connected to a transmission shaft on an end of the second portion.
Replace Claim 3 with:
3. The foldable bicycle crank assembly according to Claim 1, wherein the first portion is provided with a blind hole, an end of the second portion projects into and is threadably connected with the blind hole.
Replace Claim 4 with:

	at least one elongated hole formed into a side wall of the first portion and extending along an axial axis of the blind hole;
the slider includes a sliding pin, the sliding pin is configured to extend into the at least one elongated hole; 
the slider is located within the blind hole and is slidable along the axial axis of the blind hole; 
5when the sliding pin is at a first end of the at least one elongated hole, the slider abuts against the second portion, and when the sliding pin is located at a second end of the at least one elongated 10hole, the slider is separated from the second portion.
Replace Claim 5 with:
5. The foldable bicycle crank assembly according to Claim 4, wherein the slider is biased towards the second portion by an elastic member.
Replace Claim 6 with:
6. The foldable bicycle crank assembly according to Claim 5, wherein the elastic member is a coil spring.
Replace Claim 7 with:
7. The foldable bicycle crank assembly according to Claim 4, wherein one of the slider and the second portion is provided with a protrusion and the other of the slider and the second portion is provided with a recess, the protrusion is configured to engage into the recess which prevents relative rotation between the protrusion and recess.
Replace Claim 8 with:

Replace Claim 9 with:
9. The foldable bicycle crank assembly according to Claim 8, wherein an axial depth of the first protrusion is greater than an axial depth of the second protrusion.
Replace Claim 10 with:
10. The foldable bicycle crank assembly according to Claim 7, wherein the recess includes a first recess and a second recess perpendicular to the first recess.
Replace Claim 11 with:
11. The foldable bicycle crank assembly according to Claim 4, further comprising: a sliding sleeve receiving the first portion therein, and an end of the sliding pin is fixedly connected to the sliding sleeve.
Replace Claim 12 with:
12. The foldable bicycle crank assembly according to Claim 4, wherein the at least one elongated hole comprises two, oppositely disposed elongated holes, and opposed ends of the sliding pin are disposed within the two, oppositely disposed elongated holes, respectively.
Replace Claim 13 with:
13. The foldable bicycle crank assembly according to Claim 6, further comprising: the first portion includes a groove disposed adjacent to the blind hole, an end of the coil spring is disposed within the groove.

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Each of Gao (CN 209956171) and Wu (CN 207843206) discloses a structurally similar device as compared to the device disclosed by the instant application. However, the instant application has an effective filing date of 8/29/2018 while each of Gao and Wu are published after the effective filing date of the instant application (Gao on 1/17/2020 and Wu on 9/11/2018). Therefore, neither Gao nor Wu is available as prior art under 35 USC 102(a)(1). Neither Gao nor Wu is a US patent, US patent application published under 35 U.S.C. 122(b), or international patent application published under the Patent Cooperation Treaty. Therefore, neither Gao nor Wu is available as prior art under 35 USC 102(a)(2). Accordingly, neither Gao nor Wu qualify as prior art against the claims.
Each of Fan (US 2004/0007089) and Boisis (US 3,422,701) discloses crank arm portions being axially slidable relative to each, however, neither Fan nor Boisis discloses the slider disposed within the first portion, as required by Claim 1. Furthermore, as the crank arm portions within each of Fan and Boisis are themselves slidable relative to each other, neither Fan nor Boisis discloses the first portion threadably engaged with the second portion and it would not be obvious to provide either Fan or Boisis with the first portion threadably engaged with the second portion as 
Based on the drawings, Tong (US 2017/0233035) appears to be close to the disclosure of the instant application, however, there are specificity gaps in the disclosure of Tong about exactly how element (2) is attached to element (1). For example, Tong does not clearly describe that a first portion is threadably engaged with a second portion, and the drawings do not clearly illustrate this feature. Furthermore, the drawings do not clearly illustrate the internal features of the mechanism including elements (3) and (4), and thus it is not unequivocally clear that Tong discloses the slider disposed within the first portion, as required by Claim 1. Therefore, Claim 1 is unobvious over Tong.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656